DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 28 May 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn.  
In particular, the previous rejection of the claims under 35 U.S.C. 101 has been obviated by the amendment to the claims. Claims 1, 3 and 16 as amended are not considered to recite a judicial exception. Claims 2, 7, 9, 11, 12, 14-15 and 21-22 recite a final step of administering particular therapies to the subject with the detected expression level of CXCL1 above the control level. The administering step is considered to integrate the recited judicial exceptions by providing a practical application of the judicial exceptions. The finding that the claims are patent-eligible is consistent with MPEP 2106 “Patent Subject Matter Eligibility” and MPEP 2107 “Guidelines for Examination of Applications for Compliance with the Utility Requirement.”
Further, the Declaration under 37 CFR 1.130(a) filed on 28 May 2021 is effective to remove the Erdrich et al (Feb 2018) reference as a prior art reference to claims 1, 3 and 9. However, as discussed below, claims 2, 7, 11, 12, 14-16 and 21-22 are not entitled to priority to U.S. Provisional Application 62/645,688, filed 20 March 2018. These claims have an effective filing date of the present application filed on 20 March 2019. 

See MPEP 717.01(a)(1):
The provision of 37 CFR 1.130(a) is not available:
(1) If the disclosure was made (e.g., patented, described in a printed publication, or in public use, on sale, or otherwise available to the public) more than one year before the effective filing date of the claimed invention. See MPEP § 2152.01 to determine the effective filing date. For example, if a public disclosure by the inventor or which originated with the inventor is not within the grace period of 35 U.S.C. 102(b)(1), it would qualify as prior art under 35 U.S.C. 102(a)(1) and could not be excepted under 35 U.S.C. 102(b)(1).

Election/Restrictions
3. In the reply of 24 November 2020, Applicant elected Group I, and the species of CXCL1 alone, the species of methods that detect nucleic acid levels; and the species of an inhibitor of CXCL1 and the particular inhibitor Sch-527123 (a CXCL2 inhibitor) in the reply filed on 24 November 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).	
Claim Status
4. Claims 1-5, 7-12, 14-16 and 21-23 are pending.
	Claims 4, 5, 8, 10 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-3, 7, 9, 11, 12, 14-16 and 21-22 read on the elected invention and have been examined herein. The claims have been examined herein to the extent that they 
Claim Objections
5. Claims 1, 3 and 16 are objected to because of the following informalities:  Claim 1 (and thereby dependent claims 3 and 16) are objected to because claim 1 should recite “and” after “obtaining…who has the melanoma cancer with no metastasis” so that the claim is ‘close-ended.’ Appropriate correction is required.
Claim Rejections - 35 USC § 112(d)
6. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 7 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular claims 2 and 7 depend from subsequent claim 11 and thereby do not properly depend from a previous claim. 


    PNG
    media_image1.png
    111
    762
    media_image1.png
    Greyscale

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.	
Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 9, 11, 12, 14-15 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 7, 9, 11, 12, 14-15 and 21-22 are indefinite because the preamble of the claims states that the method is one for identifying a subject with a melanoma for a therapy. However, the claims include only the steps of detecting an expression level of CXCL1 above a control level and administering a therapy to the subject with a detected level of expression of CXCL1 above the control level. The claims do not recite a step of identifying a subject with melanoma for a therapy and do not otherwise recite a nexus 
Priority
8. Claims 1, 3 and 16 are entitled to priority to provisional application 62/645,688 filed 3/20/2018. However, claims 2, 7, 9, 11, 12, 14-15 and 21-22 are not entitled to priority to the ‘688 application because the ‘688 application does not provide support for the claims as amended to recite “the biological sample comprises more than 95% melanoma tumor cells.”  The ‘688 application teaches “[0071]   Thirty-seven patients with primary melanoma and no metastases underwent surgical excision of the primary lesion.” However, the ‘688 application does not teach that the sample obtained from the primary melanoma comprises more than 95% melanoma tumor cells, as required by the amended claims. If Applicant asserts that claims 2, 7, 9, 11, 12, 14-15 and 21-22 are entitled to priority to the provisional applications, Applicant should point to specific teachings (e.g., by paragraph or page and line number) in the priority application to establish priority for the limitation that “the biological sample comprises more than 95% melanoma tumor cells.”
New Claim Rejections - 35 USC § 102
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haqq et al (PNAS. 2005. 102(17): 6092-6097 and Supporting Table 2).
Haqq teaches a method comprising obtaining a biological sample of melanoma tumor tissue from a subject who has melanoma cancer with no metastasis; and detecting the expression level of CXCL1 in the biological sample (see, e.g., abstract; p. 6092, col. 2; p. 6096, col. 1; and Figures 3B and 4B.3).  
Haqq teaches comparing the gene expression profiles of a series of nevi, primary melanomas, and melanoma metastases (p. 6092). Haqq reports that CXCL1 is more highly expressed in primary melanoma as compared to benign nevi (Figure 3B and legend). CXCL1 expression was not detected in normal skin and nevi, but was expressed in primary melanoma and expressed at higher levels in metastatic melanoma (Figure 4B.3). For instance, Haqq (p. 6096, col. 1) states:
“The biomarkers identified in Fig. 3 (e.g., CXCL1) not only distinguish primary tumors from moles but also are useful in identifying metastases, and are not expressed in nevi or normal skin (Fig. 4B.3). Biomarkers identified here are also able to distinguish metastatic tumors from all other tissue classes examined.”

Regarding claim 16, Haqq teaches that the sample used to assay for CXCL1 expression was obtained by surgical biopsy (p. 6092, col. 1). Thereby, the method of 
New / Modified Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 9, 11, 14, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haqq et al (PNAS. 2005. 102(17): 6092-6097 and Supporting Table 2) in view of Gupta (PGPUB 2012/0294872).
The teachings of Haqq are presented above. 
Regarding claim 3, Haqq teaches that RNA isolated from the biological samples is amplified by in vitro transcription and then converted to aminoallyl-modified cDNA and coupled to N-hydroxysuccinimidyl esters of Cy3 or Cy5 and then hybridized to microarrays comprising probes complementary to the target nucleic acids to be detected, including probes to CXCL1 (p. 6092, col. 2).
Haqq does not teach detecting the quantity of CXCL1 RNA by hybridizing labeled RNA from the biological sample to 
However, Gupta teaches methods for detecting CXCL1 RNA in biological samples comprising obtaining a biological sample from a subject having cancer; and detecting whether the expression level of CXCL1 is elevated in the sample as compared to a control level. Gupta teaches that the quantity of CXCL1 RNA in a biological sample 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Haqq so as to have detected the RNA in the biological sample using the method of Gupta because this would have provided an equally effective means for detecting CXCL1 RNA levels in samples of melanoma tumor tissue. 
Regarding claim 11, as discussed above, Haqq teaches a method comprising detecting an expression level of CXCL1 in a biological sample obtained from a subject above a control, normal skin sample or nevi sample, wherein the biological sample is obtained when the melanoma cancer has not metastasized. Further, Haqq teaches that the sample comprises more than 95% melanoma tumor cells (p. 6092, col. 1, final para). Haqq (p. 6096, col. 2) concludes that “our results provide a basis for developing new molecular diagnostics and targeted therapies for melanoma patients.”
Haqq does not teach that the method further comprises administering a therapy that comprises an anti-CXCL1 antibody.
However, Gupta teaches treating cancer patients with high levels of expression of CXCL1, as compared to control levels, with an inhibitor of CXCL1 (see, e.g., abstract and para [0036]). It is stated that inhibition of CXCL1 provides an effective therapeutic alone, or in combination with other therapeutics, to inhibit metastasis (para [0036]). 
Gupta also teaches that: “[0025] If a breast cancer is identified as one that presents an elevated risk for lung metastasis, several steps in the treatment/monitoring process for the individual patient are indicated… [0026] (1) more aggressive treatment in the first instance because the tumor is a high risk tumor.”
Thus, Gupta teaches a method comprising obtaining a biological sample from a subject having cancer, detecting a higher level of expression of CXCL1 in the sample, as compared to a control level, diagnosing the subject as having an increased likelihood of metastasis based on the higher level of expression of CXCL1 in the sample, and administering a therapeutically effective amount of a therapy to treat, reduce the likelihood or severity of, or slow the progression of metastases.
In view of the teachings of Gupta, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Haqq so as to have further administered a targeted therapy of an inhibitor of CXCL1, including an anti-CXCL1 antibody, to those patients with primary melanoma without metastasis whose samples show high levels of CXCL1 expression, in order to have provided an effective means for prevent or slow the development of metastasis.
Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also determined if the subject was at risk of developing metastasis based on the expression level of CXCL1 in the biological sample as compared to an appropriate control since Haqq teaches that the level of CXCL1 RNA in biological samples not only distinguishes primary melanoma 
Regarding claim 7, Haqq teaches analyzing samples from patients having melanoma with metastasis, including metastasis from a supraclavicular lymph node (patient MM-07) and a synchronous lymph node metastasis (patient MM14 – see p. 6094). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined if the patient was at risk for developing lymph node metastasis of the melanoma cancer since Haqq teaches that CXCL1 RNA levels were further elevated, as compared to primary melanomas, in melanomas that metastasize to the lymph node (see Figure 4B.3, particularly for patients MM07A and MM14A; see also Supporting Table 2).
Regarding claim 9, Haqq does not specify the differential expression fold change (DEFC) for CXCL1 in the biological sample as compared to a control sample and thereby does not teach detecting at least a 2.51 DEFC as compared to a control level. However, since Haqq teaches that the controls of normal skin and nevi did not express CXCL1 and that there was a significant increase in CXCL1 in primary melanoma samples without metastasis, a DEFC of at least 2.51 would have been expected to have been detected in the samples of primary melanoma without metastasis. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum level of DEFC that would be effective for determining that a sample showed an increase in the level of expression, 
Regarding claim 22, Haqq teaches that the control samples may be normal skin samples (SK-1, SK-2 and SK-3; see Supporting Table 2). Thereby, the sample is considered to be from subjects who are free of melanoma cancer.
Regarding claim 21, while Haqq does not specify that the control subjects have not developed metastasis of melanoma in the past month to 144 months, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used control samples from subjects who have not developed metastasis in the past month to 144 months (and who were free of melanoma cancer) since such subjects would have been the most representative of normal skin samples. 
11.  Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haqq et al (PNAS. 2005. 102(17): 6092-6097) in view of Gupta (PGPUB 2012/0294872) and further in view of Singh et al (Clin Cancer Res. 2009. 15(7): 2380-2386).
The teachings of Haqq and Gupta are presented above. The combined references do not teach administering to the patients having the primary melanoma the CXCR2 inhibitor Sch-527123.
However, Gupta (para [0036]) does teach “inhibition of the CXCL1 pathway can be achieved either by directly targeting the ligand or by inhibition of its cognate receptor, CXCR2.”

In view of the teachings of Singh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Haqq so as to have administered the CXCR2 antagonist Sch-527123 to those melanoma subjects having high levels of expression of CXCL1, relative to control levels, because this would have provided an effective means for treating such patients and inhibiting the potential invasiveness and metastasis of the melanoma. 
12. Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haqq et al (PNAS. 2005. 102(17): 6092-6097) in view of Gupta (PGPUB 2012/0294872) and further in view of de Oliveira et al. (Acta cirurgica Brasileira. 2007. 22(5): 332-336).
The teachings of Haqq and Gupta are presented above. Haqq does not teach performing a sentinel lymph node biopsy on the patients.
However, de Oliveira teaches that lymph nodes are the first site of cutaneous melanoma dissemination (p. 333, col. 1).
De Oliveira teaches that a sentinel lymph node is the first lymph node to where the primary tumor drains (p. 333, col. 1). It is stated that sentinel lymph (SL) node biopsy is performed because the histopathology of the SL mirrors that of the remaining lymph nodes and if the SL contains metastases, then other lymph nodes in the same lymphatic drainage bed may also contain malignant cells (p. 333, col. 1 and p. 335, col. 1). The reference teaches that SL node biopsy is “a minimally invasive surgical 
In view of the teachings of de Oliveira, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Haqq so as to have included a step of performing a sentinel lymph node biopsy on those patients with primary melanoma having a higher expression level of CXCL1, and thereby at increased risk of developing metastasis, in order to have identified those subjects who may develop metastases and who may  benefit from a lymphadenectomy.
13. Claims 2, 9, 11, 14, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdrich et al (Annals of Surgical Oncology. February 2018. 25. Suppl 1. Abstract 82, p. S39-S40) in view of Haqq et al (PNAS. 2005. 102(17): 6092-6097) and Gupta (PGPUB 2012/0294872).
Erdrich teaches a method comprising obtaining a biological sample from a subject having primary melanoma without metastasis; and detecting whether the expression level of CXCL1 is elevated in the sample as compared to a control level. It is reported that CXCL1 was overexpressed in the metastatic group with a DEFC of 2.51. 
In the conclusion, it is stated that:

    PNG
    media_image2.png
    125
    547
    media_image2.png
    Greyscale

	Erdrich does not teach that the sample comprises at least 95% tumor cells. 

In view of the teachings of Haqq, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Erdrich using biological samples that comprised >95% tumor cells in order to have reduced the presence of normal cells, thereby ensuring the accuracy of the method of detecting the level of CXCL1 expression in melanoma tumor cells.
Further, Erdrich does not exemplify a method of administering an anti-CXCL1 antibody to the subject when the expression level of CXCL1 is higher than a control level.
However, Erdrich teaches that higher levels of expression of CXCL1 in tumor tissue from a subject are used to predict that a subject with a melanoma is at risk for future metastasis and can be used to identify patients who will benefit from targeted immunotherapy.
Additionally, Gupta teaches treating cancer patients with high levels of expression of CXCL1, as compared to control levels, with an inhibitor of CXCL1 (see, e.g., abstract and para [0036]). It is stated that inhibition of CXCL1 provides an effective therapeutic alone, or in combination with other therapeutics, to inhibit metastasis (para [0036]).


With respect to claim 2, Erdrich is considered to teach a method of diagnosing metastasis in a subject comprising detecting overexpression of CXCL1, as compared to a control level, and diagnosing the subject with metastasis based on the overexpression / higher expression of CXCL1.
Regarding claim 9, Erdrich teaches that CXCL1 was overexpressed in the metastatic group with a DEFC of 2.51.
Regarding claim 21, Erdrich teaches detecting differential gene expression between patients that developed distant metastases and those who did not over a range of one to 144 months. Thereby in the method of Erdrich, the control level is an RNA level of CXCL1 from subjects who have not developed metastasis of melanoma cancer in the past one to 144 months.
Regarding claim 22, Erdrich does not teach that the control level is that of subjects free of or cured of melanoma. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used control levels of samples from subjects who are currently free of melanoma or cured of melanoma because this would have also provided an effective control level of RNA representative of normal skin samples or samples currently free of metastatic melanoma. 
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdrich et al, in view of Haqq and Gupta, and further in view of de Oliveira et al. (Acta cirurgica Brasileira. 2007. 22(5): 332-336).
The teachings of Erdrich, Haqq and Gupta are presented above. 
With respect to claim 7, Erdrich teaches that higher levels of expression of CXCL1 were associated with distant metastasis of cutaneous melanoma, but does not specify that the metastasis is lymph node metastasis. 
However, de Oliveira teaches that lymph nodes are the first site of cutaneous melanoma dissemination (p. 333, col. 1).
Accordingly, it is expected that the patients having distant metastasis in the method of Erdrich had lymph node metastasis. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined if the patients with higher levels of expression of CXCL1 had lymph node metastasis as the type of distant metastasis since de Oliveira teaches that lymph nodes the first site of cutaneous melanoma dissemination.
Regarding claim 15, as discussed above, Erdrich teaches treating those patients identified as having higher levels of expression of CXCL1 with a targeted immunotherapy. However, Erdrich does not teach performing a sentinel lymph node biopsy on such patients.
De Oliveira teaches that a sentinel lymph node is the first lymph node to where the primary tumor drains (p. 333, col. 1). It is stated that sentinel lymph (SL) node biopsy is performed because the histopathology of the SL mirrors that of the remaining 
In view of the teachings of de Oliveira, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Erdrich so as to have included a step of performing a sentinel lymph node biopsy on those patients with cutaneous melanoma having a higher expression level of CXCL1, and thereby at increased risk of developing metastasis, in order to have identified those subjects who may have metastases and who would benefit from a lymphadenectomy.14.  Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdrich et al, in view of Haqq and Gupta, and further in view of Singh et al (Clin Cancer Res. 2009. 15(7): 2380-2386).
The teachings of Erdrich, Haqq and Gupta are presented above. 
Erdrich teaches administering a targeted immunotherapy to those patients having a higher expression level of CXCL1, and thereby at increased risk of developing metastasis. Gupta teaches treating cancer patients with high levels of expression of CXCL1, as compared to control levels, with an inhibitor of CXCL1. Specifically Gupta (para [0036]) states “inhibition of the CXCL1 pathway can be achieved either by directly targeting the ligand or by inhibition of its cognate receptor, CXCR2.”

However, Singh teaches that Sch-527123 is a small molecule antagonist for CXCR2 and effectively inhibits melanoma cell proliferation, chemotaxis and invasive potential (see abstract and p. 2383, col. 2).
In view of the teachings of Singh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Erdrich so as to have administered the CXCR2 antagonist Sch-527123 to those melanoma subjects having high levels of expression of CXCL1, relative to control levels, because this would have provided an effective means for treating such patients and inhibiting the potential invasiveness and metastasis of the melanoma. Response to Remarks:
Regarding the previous rejections of the claims under 35 U.S.C. 102 and 103 over Erdrich et al, in the reply filed 28 May 2021, Applicant filed a Declaration under 37 CFR 1.130 from present inventor Dr. Richard Essner regarding the Erdrich et al reference. The response states that “Erdrich was by the inventor and describes the inventor's own work. Erdrich meets the provisions of AIA  35 U.S.C. § 102(b)(1)(A) and is disqualified as AIA  35 U.S.C. § 102(a)(1) prior art.”
However, the presently rejected claims have an effective filing date of 20 March 2019, for the reasons discussed above. Since the Erdrich et al reference was publicly available February 2018, the Erdrich et al reference cannot be an exception under the provisions of AIA  35 U.S.C. § 102(b)(1)(A). That is, the Erdrich et al disclosure was not .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634